Citation Nr: 0126863	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  97-23 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for residuals of right 
leg and knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from April 23, 
1974 to June 1, 1974.  He had subsequent service with the 
National Guard to include a period of active duty for 
training from November 8 to November 25, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the veteran's claim seeking 
entitlement to service connection for chronic fatigue 
syndrome.  This matter also comes before the Board from a 
June 1998 rating decision which denied entitlement to service 
connection for residuals of a right leg and knee injury.


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the rating decisions and correspondence dated in July 1997 
and June 1998, statements of the case and supplemental 
statements of the case adequately notified the veteran of the 
evidence necessary to substantiate his claims and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records have been received.  However, all 
identified private medical records have not been obtained and 
associated the record certified for appellate review.  

Further, in claims for disability compensation VA is required 
to provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4).  In applying this new provision 
to the instant appeal, the Board has concluded that it is 
necessary to obtain additional examination, and a medical 
opinion with regard to the veteran's claims for service 
connection for chronic fatigue syndrome and residuals of a 
right leg and knee injury.

Initially, the Board notes that, while the medical evidence 
of record reflects that the veteran has been diagnosed with 
chronic fatigue syndrome, this evidence does not include an 
opinion as to whether this disorder was caused by his 
military service.  Moreover, the VA chronic fatigue syndrome 
examination report of January 1997 specifically indicates 
that the examination was conducted without any records 
available for review.  The diagnoses, in pertinent part, was 
history of chronic fatigue syndrome.  Additional records have 
been associated with the claims file subsequent to this 
examination.  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, once the records that make up the veteran's 
medical history have been obtained, he should be afforded 
another examination.

In reference to the veteran's claim seeking entitlement to 
service connection for residuals of right leg and knee 
injury, review of his service medical records reflects that 
he was treated for right leg and knee injury in November 
1991.  VA outpatient treatment records show that he has 
sought treatment for complaints of right knee pain and muscle 
strain; however, these records do not include an opinion as 
to whether the veteran's complaints of right leg and knee 
pain are a result of his period of military service.  
Moreover, the veteran has not been afforded a VA examination 
in connection with this claim.  

The evidence on file includes an August 1998 letter from the 
Social Security Administration (SSA) which notified the 
veteran that he had been awarded Social Security disability 
benefits.  However, it does not appear that the RO has 
requested all medical and adjudication records relating to 
the veteran's SSA disability benefits.  Based on the 
veteran's contentions, the Board is of the opinion that the 
SSA may have additional records that could be relevant to 
adjudication of the issues on appeal.  Accordingly, the Board 
concludes that a request should be made for these records.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).

Additionally, review of the claims file shows that the 
veteran has received private medical treatment from D. D. 
Bindschadler, M.D.; R. C. Shafer, M.D.; and J. H. Babson, 
M.D., in connection with his complaints of chronic fatigue.  
However, copies of the veteran's treatment records from these 
medical providers are not associated with the claims folder 
and there is no evidence to indicate that the RO requested 
such records directly from the individual physicians.  A 
Cheyenne, Wyoming, mailing address for each physician is 
identified in the claims file.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should provide the veteran 
with another opportunity to identify the 
names and complete addresses of any 
additional medical providers, either 
private or VA, who have treated him for 
chronic fatigue syndrome or 
symptomatology related to residuals of 
right and knee injury.  After securing 
any necessary release, the RO should 
attempt to obtain any records identified 
by the veteran which have not already 
been associated with the claims file.  
All records obtained should be added to 
the claims folder.  The attention of the 
RO is specifically directed to the 
treatment records from Drs. Bindschadler, 
Shafer, and Babson.  Any records obtained 
should be associated with the veteran's 
claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.  If such records 
are unavailable for any reason, then that 
reason should be documented in the claims 
folder.  All records obtained should be 
added to the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and etiology of his claimed 
chronic fatigue syndrome.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
All indicated tests and studies should be 
conducted.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to when any 
current chronic fatigue syndrome was 
initially manifested?  If it is 
determined that the disability was 
present at the time of the veteran's 
entrance into active duty or a period of 
active duty for training, the examiner is 
requested to state whether it is at least 
as likely as not that the preservice 
disability underwent a chronic increase 
in severity beyond normal progression 
during the veteran's period of military 
service.  A complete rationale for any 
opinions expressed should be included in 
the examination reports.

4.  The veteran should also be afforded 
an orthopedic examination to determine 
the nature, severity, and etiology of any 
residuals of right leg and knee injury. 
The veteran's claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All indicated 
tests and studies should be conducted.  
Based on a review of all medical 
documentation and history on file, the 
examiner should indicate whether it is at 
least as likely as not that any current 
right leg and knee disorders are causally 
related to symptomatology documented in 
the veteran's service medical records.  
The factors upon which the opinions are 
based must be indicated.

5.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
development actions and/or examination 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

7.  Thereafter, the RO should 
readjudicate the appellant's claims 
seeking entitlement to service connection 
for chronic fatigue syndrome and 
residuals of right leg and knee injury.

If the RO denies any benefit sought, it should provide the 
appellant and his representative a supplemental statement of 
the case and an opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




